ARMED SERVICES BOARD OF CONTRACT APPEALS

Appeal of --                        )
                                    )
Grant Thornton LLP                  )                ASBCA No. 60913
                                    )
Under Contract No. W81XWH-08-D-0027 )

APPEARANCES FOR THE APPELLANT:                       Alexander J. Brittin, Esq.
                                                      Brittin Law Group, PLLC
                                                      McLean, VA

                                                     Ellen Randel, Esq.
                                                      Associate General Counsel

APPEARANCES FOR THE GOVERNMENT:                      Raymond M. Saunders, Esq.
                                                      Army Chief Trial Attorney
                                                     MAJ Elinor J. Kim, JA
                                                     MAJ Jason W. Allen, JA
                                                      Trial Attorneys

                                ORDER OF DISMISSAL

      The dispute which is the subject of this appeal having been settled, the appeal is
hereby dismissed with prejudice.

       Dated: 17 April 2018



                                                  LYNDA.O'SULLIVAN
                                                  Administrative Judge
                                                  Armed Services Board
                                                  of Contract Appeals

       I certify that the foregoing is a true copy of the Order of Dismissal of the Armed
Services Board of Contract Appeals in ASBCA No. 60913, Appeal of Grant Thornton
LLP, rendered in conformance with the Board's Charter.

      Dated:



                                                  JEFFREY D. GARDIN
                                                  Recorder, Armed Services
                                                  Board of Contract Appeals